Case 1:16-cv-09517-LAK-KHP Document 262-7 Filed 11/08/19 Page 1 of 7




                   EXHIBIT E
  Case 1:16-cv-09517-LAK-KHP Document 262-7 Filed 11/08/19 Page 2 of 7




STATE OF NEW YORK
SUPREMB COURT               COUNTY OF MONROE


EBER BROTHERS W]NE         & LIQUOR CORP.,
                   Plaintiff,                     DECII]TON AND CRDER

             V.                                   Ind # 2005-0135
DANIEL     SISTO, €t. dI, and SOUTHERN
WINE   &   SPIRITS Of AMER]CA, INC.,
                   Defendants.


       The preliminary injunction sought, direr:ting defendants to
return Eber'S reCOrdS, dOCumentS, Or "infOrm;ltiOnr" and tO enjOin
defendants and their agents from using or disclosing to anyone
conficlential and proprietary information belonging to Eber, is
mandatory in nature, requiring affirmatj-ve ar:Lion, not
prohibitory for the purpose of merely mainta:ining the status quo.
rndeed, the request for preliminary injuncti'ire relief roughly
paratlels |he prayer for permanent injunctivr: relief            in the
complaint (Wherefore Cl-ause, at p.15 llB) .
    Accordingly, there is a special rule wh.ich applies:              "A

mand.atoryinjunction should not be qranted, ,absent extraordinary
circumstances, where t.he status quo would be disturbed and the
plaintiff woul-d receive the ultimate relief sought, pendente
I ite . ,, Rosa Hair Styl-iSts, InC . v.. .faber Foo'l corp . , 21'B A. D. 2d
'793, 194 (2d Dept. 1995) .         See Olympic Tower Condominium v-

cocoziel_f   o, 305   A.   D.2d 159, 160 (1"t Dept. 2003) ; Jami.e B. v.
Hernandgz, 214 A.D.2d 335, 336 (1"t Dept. 2000) ("funct.ion of             a
  Case 1:16-cv-09517-LAK-KHP Document 262-7 Filed 11/08/19 Page 3 of 7




preliminary injunction is to               maintai [n] the status quo
. rather than to determine the ult.imate rights of the parties and
mandate corrective action"); Residentiel Bd. of Managers of the
Columbia Condominium v. Al-den, 1,78 A.D.2d IzLt L22 (1"t Dept.
1991)   ("the order does not merely restrain acLion, j-t          mandates

action in the absence of any demonstration t.hat such
extraordinary relief is essential to maintai.n the status Quo");
Times Sguare Stores Corp. v. Bernice Realtv ,lq-, 107 A.D.2d 671 ,
682 (2d Dept. 1985) (such relief       available only where the
situation is "unusual");      Gambar   Enterprises' Inc. v.-Kellv
Services, Inc. , 69 A.D.2d,   | 306 (4th Dept. 1919); f,'ucker v.
                               291

Toia, 54 A.D.2d.322, 325-26 (4'n Dept. I976); PLzer v- Trade
Union Service, rnc. , 216 App. Div. 1'011 (L"t Dept. 1950) (" Is]uch
extraordinary action is justified          only where the situation is
unusuaf and where the granting of the relief          is essential to
maintain the status guo pending trial          of the action");     67A N.Y.

Jur.2d I4j!-!-q!j_ane s54 (mandatory injunctive relief warranted
only in "imperative circumstances") "Appli,:ations of this kind,
which seek mandatory relief       pendente lite,    are rarely granted         and

only in extraordinary circumstances." EQiglollski -Y. Wullich, Bl-
Misc.2d 895, 903 (Sup. Ct. Monroe Co. 1975) (.3oehm, J.)- See Citv
of   Buf   falo v. Mangan, 49 A.D.2d 691 (4th Dept .   1-97   5) ("Where, as
here, a preliminary injunction would afford the same relief as
that. which is ultimately sought, courts are especially loath to

                                       2
  Case 1:16-cv-09517-LAK-KHP Document 262-7 Filed 11/08/19 Page 4 of 7




grant the application")      .


        A similar heightened burden applies to applications of t.his
sort in the federa] courts, which are concerned that providing
the moving party with all the injunctive rel-ief sough.t in the
underlying action, when the mandatory relief ordered pendente
lite "cannot be undone[,]      make[s] it difficult  or
impossible to render a meaningful remedy to a defendant          who

prevails on t.he merits at trial."           @,                 fnc. v.
Saban    Entertainment, Inc., 60 E.3d 21, 35 (2d Cir. 1995). See
4ff.,    Nash v. McGinnis, 315 F. Supp.2d 318 (W. D. N. Y. 2004) .
        Here, of: courSe, the restraint requested of t,he individual
defendants in their new jobs, together with the affirmative
relief requested of them to return allegedly confidentiaf
materiai- that they swear in affidavits they did not take and do
not currentfy possess, is the ultimate relief by way of
injunction that is sought in the compl-aint.; it (especially the
restraj-nt sought to be imposecl on their activities j-n their         new

jobs) cannot be undone if defendants prevail after a trial.
Plaintiff fai.led to meet its heavy burden to show that such
extraordinary relief is warranted to preserve the status quo.
The only concern is whether a hearing is required und.er C.P.L.R.
S6312/o). For: the reasons staled below, I conclude that
plaintiff's motion shoul-d be denied without a hearing.
        First, plaintiff's       motion comes fully three months after the

                                         3
 Case 1:16-cv-09517-LAK-KHP Document 262-7 Filed 11/08/19 Page 5 of 7




cl-aimed transgressions, and very nearly threre months after the
complaint was filed.            fn such circumstances, denial of
preliminary relief       "is amply justifled                    by de,lay" bec;luse, "had
plaintiff    moved   with dispatch consonant with. a great of truly
irreparable harm, all issues could well have been re:iol-ved at                                          a

plenary trial.    // Mornrr    rrz   Qarrri   na   Srr<r].        Tna    \r   Qnhnli At   ,   5U

A.D.2d 533 (1't Dept. 1915) (three and one-hal.f months delay in                                         a

solicitation     of customers case). The cLement of pre-tudice, which
was stressed in Dwver v. Mazzola, IIL A.D.2d. 726, 72-; (2d Dept.
1991), which itself           did not itivolve prelimlnary injunction
proceedings, is present here. After the complaint                               w;Ls    filed'
defendanLs arlege that they returned any documents artd other
equipment of Eber's that they possessed in their housres or
otherwise, and went about their business with Southern' which in
any event, and presumably in anticipation of litigatlon                                   of this
sort (but al-so because, Southern maintains, that                             Eber''   s materiaf            s

woul-d   be of no use to it),             instructed the new employe:es not                        t.o

t.ake anything from Eber. For nearly three months' de:fendants
worked wit.h Siouthern without threat of imminent restraint. until
the order to show cause was filed.                           At this point., ar.y injunction
issued along the terms proposed by plaintiff                            will likely affect
defendants' job performance in areas clearly beyond the reach of
any permissible injunction. Accent Stripe, Inc. v. Tayl-or,                                   204

A.   D.2d 1054 1055 (4th Dept . 7994) (mere knowledge of btrsiness

                                                   4
 Case 1:16-cv-09517-LAK-KHP Document 262-7 Filed 11/08/19 Page 6 of 7




intricacies and use thereof during new employment shoul-d not be
restrained). Indeed, defendants present a persuasiver showing
that whaLever documenLs, etc., d.efendants would have been in            a

positron to take with them, would become quickly outclated (if
they concerned suppliers/ promotional or strategic matterial
which, ic is alleged without contradiction, has a sherlf like of
about 3-4 months), or are readily availabl-e from public sources
(it they concerned customer information) '
     Second, given the structure of the liquor businerss Iaid out
in defendant:;' responding papers, whj-ch has not been rebutted in
any manner ip plaintiff's  reply papers, A]bany Medicerf College v'
Sobel, 296 A.D.2d. lOIt 102 (3d Dept. 2002) | and partl.cularly in
view of the heavy reliance the party/distributers nec:essarily
place on thelr relationships with the liquor supplier:s
(distinguished from cusLomers served by the sal-es st;tff)     ,

plaint.iff   does not show how it will be irrep'arably herrmed except
in speculative terms. Genesis II Hair.Replacement Sttrdio v.
Vat_t_ar, 25I A.D.2d 7082t 1083 (4th Dept. 199€i) (conclursory
assertion that defendant is soliciting     plaintiff'   s crtstomers'        ans

no irreparab-Le harm shown) ; Holdsworth v. Dc'herty, 231 A. D.2d 930
(4,,r, dept . 1996) ("apprehensions do not. suffice") Nor does it
point to any irreparable harm experienced in. facL duI:inq the
period of de-Lay I L.e. I in the last 3 % month.s, by reason of
defendants' conduct. Little     India Stores, fr.c. v. Sinsh,      101


                                    5
 Case 1:16-cv-09517-LAK-KHP Document 262-7 Filed 11/08/19 Page 7 of 7




A.D.2d     , 129 (l"t Dept. L9B4); De Candido v. Younq Stars,
           '721


Inc., 10 A.D.2d. 922 (1_"t Dept. l-960). The court is persuaded
that, if indeed plaint.iff's prevail-s on its claim of
misappropriat.ion and misuse of proprietary informatiqn,                    an

adequate remedy in damaqes exists.
      Accordingly, a hearing is not necessary. Compar€! @-[
T.uIIy v. Vall-ev Rea]ty Dev. co., Inc. , 254 A.D.2d 835, 836                    (4tn

Dept. 1998); Independent Health Assoc. ' Inc. v. Murregy, 233
A. D.2d BB3, BB4 (4th Dept. 1996) . "The court needs to resol-ve

only those factual issues presented in the case whose: resol-ution
is necessary to decide the preliminary injunction motion." l-3
Weinstein, Korn, & Miller,            New York   Civil Practice 1l(;312.08, at
p.63-1-83 (2d ed. 200Alt         .


                               Conclusion
      Plaint.iff's        motion for a preliminary injunction is denied.
The TRO is vacated, with the understanding of course that
pretrial      discovery obligations must be observed.
SO ORDERED.


                                                   KENNETH   R.   FISE:ER
                                                 JUSTICE SUPREME     C:OURT


DATtrD:           Apr:iI 2I,   2005
                  RochesLer, New York




                                            6
